Filed 12/2/10 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2010 ND 223







Joe R. Blurton, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20100182







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Steven L. Marquart, Judge.



AFFIRMED.



Per Curiam.



Joe R. Blurton (on brief), self-represented, James River Correctional Center, 2521 Circle Drive, Jamestown, N.D. 58401, petitioner and appellant.



Reid Alan Brady (on brief) and Cherie LaVonne Clark (on brief), Assistant State’s Attorneys, P.O. Box 2806, Fargo, N.D. 58108-2806, for respondent and appellee.

Blurton v. State

No. 20100182



Per Curiam.

[¶1]	Joe Blurton appeals from an order denying his application for post-conviction relief following a conviction for gross sexual imposition.  
See
 
State v. Blurton
, 2009 ND 144, 770 N.W.2d 231.  On appeal, he alleges: (1) prosecutorial misconduct; (2) ineffective assistance of counsel; (3) legal and factual innocence; (4) procedural errors and denial of due process; and (5) failure of the prosecution to disclose material exculpatory evidence.  We affirm under N.D.R.App.P. 35.1(a)(2) and (6).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner